Citation Nr: 1522575	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and T. C.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that denied service connection for a heart disorder (listed as ischemic heart disease and coronary artery disease), to include as due to Agent Orange exposure.  

In January 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issue has been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a heart disorder that is related to service, to include as due to herbicide (Agent Orange) exposure.  The Veteran specifically maintains that he was exposed to herbicides (referred to as "Agent Orange") when he transferred through Tan Son Nhat, Vietnam before he was shipped back to Thailand in October 1972.  He indicates that he did get out of the plane, that he went into a terminal, and that he walked around the terminal area.  He further reports that he also came back through Tan Son Nhat, Vietnam when he went back home a year later in October 1972 or November 1973.  The Veteran further indicates that he had a combat zone leave balance of one day and that the only combat zone during his period of service was in Vietnam.  

The Veteran also asserts that he was exposed to Agent Orange in Thailand as a result of performing communications activities.  He states that he climbed towers and fixed and inspected communications equipment.  The Veteran also indicates that he augmented security services and walked the perimeter, etc.  He contends that with his communications duties and extra duties performing security, he had had to work on the perimeter approximately two to five times a month.  

The Veteran served on active duty from November 1970 to August 1974.  His DD Form 214 indicates that he had one year and one month of foreign and/or sea service.  His occupational specialty was listed as a radio relay equipment repairman.  His available service personnel records indicate that he served in Thailand at the Royal Thai Air Force Base.  Such records also include a notation of a combat zone leave balance of one day.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any heart disorders.  Such records do show that the Veteran was noted to have elevated blood pressure readings on two occasions.  An August 1972 treatment entry noted that the Veteran was referred for weight control.  His blood pressure reading was 140/78.  A June 1972 treatment entry indicated that the Veteran was seen for headaches.  Blood pressure readings of 140/92 and 130/80 were reported at that time.  The impression was headaches, migraines versus sinusitis.  

Post-service private treatment records show that the Veteran was diagnosed with variously diagnosed heart disorders, including coronary artery disease and an ST elevation myocardial infarction.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for heart disorder, to include as due to Agent Orange exposure.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, there is no indication that the Veteran's entire Official Military Personnel File (OMPF), to include the Veteran's Special Orders, has been requested in an attempt to verify the Veteran's reports that he was in Vietnam while transferring to Thailand in approximately October 1972 and returning home from Thailand in October 1973 or November 1973, as well as his reports of perimeter duty in Thailand while performing communications and security duties.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, an attempt should be made to obtain the Veteran's entire OMPF.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's entire Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders.  It is specifically noted that the Veteran's reports transferring through Tan Son Nhat, Vietnam in approximately October 1972, as well as in approximately October 1973 or November 1973, and that he asserts that he performed perimeter duty in Thailand as a result of his communications and security duties.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

2.  Ask the Veteran to identify all medical providers who have treated him for heart problems since September 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed heart disorder, to include as due to herbicide (Agent Orange) exposure.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner should diagnose all current heart disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disorders are etiologically related to or had their onset during his period of service, to include any possible herbicide (Agent Orange) exposure during service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




